Citation Nr: 1009541	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged compensable rating for 
cancer of the colon, status post hemicolectomy, on and after 
August 1, 2004.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, wherein the RO granted 
service connection for cancer of the colon, status post 
hemicolectomy, and assigned a 100 percent rating from May 5, 
2004 to July 31, 2004, and a noncompensable rating beginning 
August 1, 2004.  The Veteran disagreed with the 
noncompensable rating assigned to his service-connected colon 
cancer in November 2004.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  He perfected a timely appeal on this claim in 
March 2006.  

The Veteran should note that in regard to his claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities, which is not on appeal, the RO most recently 
denied this claim in an October 2009 rating action.  The RO 
primarily based its decision on the fact that they had not 
received a completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, 
describing the circumstances of the Veteran's unemployment so 
that they could determine his eligibility for total 
compensation.  However, given that following a May 2009 VA 
psychiatric examination, the examiner concluded that the 
Veteran was unable to work due to his service-connected 
depression, the Board raises the claims for a rating in 
excessive of 70 percent for the Veteran's service-connected 
major depressive disorder and entitlement to a TDIU and 
refers these matters to the RO to assist the Veteran with the 
development of this claim and adjudication.  

With respect to the question of the Veteran's residuals of 
colon cancer, to include treatment for same, the Board notes 
that service connection and a 10 percent rating is in effect 
for residuals of a hemicolectomy (resection of the colon), 
rated under Diagnostic Code 7329 and a major depressive 
disorder, rated 70 percent disabling under Diagnostic Code 
9434.  The precise issue on appeal is whether a compensable 
rating is warranted for any other residual of colon cancer. 


FINDING OF FACT

The objective medical evidence fails to establish any 
residuals of the Veteran's service-connected colon cancer, 
status post hemicolectomy (other than separately rated 
residuals of a hemicolectomy or resection of the colon and a 
major depressive disorder).  
CONCLUSION OF LAW

The criteria for entitlement to an initial or staged 
compensable rating for cancer of the colon, status post 
hemicolectomy (other than separately rated residuals of a 
hemicolectomy or resection of the colon and a major 
depressive disorder), effective from August 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7343 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 and April 2009 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2005 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the April 2009 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
January 2005 and April 2009, after the decision that is the 
subject of this appeal.  However, despite any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 384, 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to an initial compensable rating for cancer of 
the colon, status post hemicolectomy, on and after August 1, 
2004, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.          

The Board notes that the U.S. Court of Appeals for Veteran 
Claims previously held that, with respect to claims for an 
increased rating, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. § 
5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Federal Circuit reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board parenthetically notes that, since 
the claim on appeal is a downstream issue from that of 
service connection, Vazquez notice was never required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), Dingess, 19 Vet. App. at 473, 491.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in July 2004, October 2005, and May 2009, which 
were thorough in nature and adequate for rating purposes.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; VA has no further duty to 
provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2009).  

In this case, the Board recognizes that in a July 2005 
statement from the Veteran, he reported that he had recently 
been awarded disability benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran has been 
advised by the RO of the type of evidence needed to 
substantiate his claim, including being informed to tell VA 
or give recent SSA determinations.  The Board finds no 
indication that SSA records are relevant to the increased 
rating claim on appeal and it is not contended otherwise.  
The most relevant evidence of record are the reports of the 
three VA examinations noted above, which were specifically 
performed to determine the current status of the Veteran's 
residuals of cancer of the colon, status post hemicolectomy.  
All identified treatment records are in the claims file.  
Given these considerations, any additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).      

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

In July 2004, the Veteran underwent a VA examination.  At 
that time, he stated that he had been recently discharged 
from the military due to colon cancer.  The examiner 
indicated that in 2003, the Veteran underwent a colonoscopy 
which revealed a right-sided colon tumor.  The Veteran 
subsequently underwent a right hemicolectomy followed by six 
months of chemotherapy which terminated in January 2004.  
Since that time, the Veteran had been very weak but had not 
had a recurrence.  Upon physical examination, the Veteran's 
abdomen, liver, kidneys, and spleen were not palpable and 
there were no masses.  The diagnosis was cancer of the right 
colon status post hemicolectomy, on chemotherapy.  According 
to the examiner, the Veteran's overall condition was unclear.  
The examiner noted that the Veteran had transient 
hypertension which was anxiety-induced.  It was further 
observed that the Veteran was clearly depressed, slept 20 
hours a day and had essentially overwhelming depression.  
(Service connection and a 70 percent rating are in effect for 
a major depressive disorder.)      

By a July 2004 rating action, the RO granted service 
connection for cancer of the colon, status post 
hemicolectomy, and assigned a 100 percent rating under 
Diagnostic Code 7343 from May 5, 2004 to July 31, 2004, and a 
noncompensable rating beginning August 1, 2004.  In that same 
rating action, the RO granted service connection for status-
post right hemicolectomy due to colon cancer and assigned a 
10 percent disability rating under Diagnostic Code 7329, 
effective from August 1, 2004.  In addition, the RO granted 
service connection for major depressive disorder and assigned 
a 70 percent rating, effective from May 5, 2004.    

In an April 2005 rating action, the RO denied the Veteran's 
claims for service connection for gastroesophageal reflux 
disorder (GERD) and hemorrhoids, both claimed as secondary to 
the service-connected colon cancer.  

A VA examination was conducted in October 2005.  The examiner 
stated that the Veteran had a history of colon cancer and 
underwent a right hemicolectomy, followed by six sessions of 
chemotherapy which terminated in January 2004.  The Veteran 
transiently suffered from diarrhea but those symptoms had 
disappeared.  The Veteran denied any abdominal pain, 
indigestion, hematochezia, melena, and/or urgency.  He noted 
that he experienced a lot of anxiety.  The examiner reported 
that the Veteran had lost seven pounds during the course of 
his illness and appeared to be quite stable at present.  The 
Veteran was not undergoing any current treatment.  Upon 
physical examination, the Veteran's liver, kidneys, and 
spleen were not palpable and there were no masses.  The 
diagnosis was status post resection of right colon tumor, 
status post chemotherapy.  The examiner stated that the 
Veteran was stable at that time.  According to the examiner, 
the Veteran was working as a security guard and his condition 
did not affect his activities of daily living or 
employability other than by the anxiety symptoms.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from July 2004 to January 2007, show that in December 2005, 
the Veteran underwent a follow-up evaluation.  At that time, 
he described no new gastrointestinal (GI) symptoms.  He 
denied any blood in his stool and any weight changes.  He had 
a normal appetite and stable energy level.  Upon physical 
examination of the Veteran's abdomen, there were no palpable 
masses and no adenopathy.  The assessment was that there was 
no clinical evidence of recurrent disease.  

The record indicates that the Veteran failed to report for VA 
examinations scheduled in September 2008, December 2008 and 
January 2009 without good cause. 

In May 2009, the Veteran underwent a VA examination.  At that 
time, the examiner noted that while the Veteran was 
undergoing chemotherapy for colon cancer, he suffered 
transiently from diarrhea.  The Veteran also noticed itching 
and bleeding from hemorrhoids.  He was treated 
symptomatically at that time and the hemorrhoids and diarrhea 
had gone away.  The Veteran had occasional itching but it was 
not requiring any treatment.  The physical examination showed 
that the Veteran's liver, kidneys, and spleen were not 
palpable and there were no masses.  The diagnosis was status 
post resection of right colonic cancer, status post 
chemotherapy.  The examiner stated that the Veteran was doing 
well and that there was no active disease process.  He noted 
that the Veteran had a history of hemorrhoids during his 
chemotherapy.  According to the examiner, that condition had 
resolved and was asymptomatic.  The examiner indicated that 
the Veteran's hemorrhoids were not secondary to his colon 
cancer.  


III.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson, 12 Vet. App. at 119.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

As previously stated, with respect to the Veteran's service-
connected cancer of the colon, status post hemicolectomy, the 
RO has assigned a 100 percent rating under Diagnostic Code 
7343 from May 5, 2004 to July 31, 2004, and a noncompensable 
rating beginning August 1, 2004.  

Under Diagnostic Code 7343, a 100 percent rating is 
prescribed for malignant neoplasms of the digestive system, 
exclusive of skin growths.  38 C.F.R. § 4.114, Diagnostic 
Code 7343 (2009).  A rating of 100 percent shall continue 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  38 C.F.R. § 
4.114, Diagnostic Code 7343, Note (2009).  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Id.  
If there has been no local recurrence or metastasis, rate on 
residuals.   Id.  

Where a claimant fails without good cause to report for 
necessary examinations scheduled in conjunction with original 
compensation claims (as in this case), the claims will be 
rated on the basis of the evidence of record.  38 C.F.R. § 
3.655(a)-(b) (2009). 


IV.  Analysis

The Board notes at the outset that a July 2004 RO decision 
granted service connection for cancer of the colon, status 
post hemicolectomy, and assigned a 100 percent rating from 
May 5, 2004 to July 31, 2004, and, pursuant to Diagnostic 
Code 7343, assigned a zero percent rating thereafter.  As the 
Veteran has received the maximum rating allowable for colon 
cancer for the period of time from May 5, 2004 to July 31, 
2004, there is no issue in controversy with regard to that 
specific time period.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(on a claim for an original or an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit (i.e., a total, 100 percent rating) 
allowed by law and regulation and, thus, such a claim remains 
in controversy where less than the maximum available benefit 
is awarded).  Notwithstanding the zero percent rating under 
Diagnostic Code 7343, service connection is in effect for 
residuals of the Veteran's hemicolectomy or resection of the 
colon, rated 10 percent under Diagnostic Code 7329 and for a 
major depressive disorder secondary to his colon cancer with 
resection of the colon, rated 70 percent under Diagnostic 
Code 9434.  The issue on appeal is whether a compensable 
rating is warranted for any other residual of colon cancer.  

The Veteran contends, in essence, that he has additional 
residuals of his service-connected colon cancer that warrant 
compensable ratings on and after August 1, 2004.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

According to Diagnostic Code 7343, if there is no local 
recurrence or metastases of cancer, as in this case, the 
condition will be rated on residuals.  In the instant case, 
there is no objective medical evidence of record which shows 
that the Veteran experiences any residuals of his service-
connected colon cancer other than his separately rated 
hemicolectomy and major depressive disorder, which are not at 
issue here.  In the Veteran's October 2005 and May 2009 VA 
examinations, both examiners stated that the Veteran was 
stable and that there was no active disease process.  In 
addition, the examiners noted that although the Veteran had 
reported that he had experience diarrhea and hemorrhoids 
during his chemotherapy, those symptoms had disappeared.  
With respect to the Veteran's hemorrhoids, the examiner from 
the May 2009 VA examination specifically noted that the 
Veteran's hemorrhoids were not secondary to his colon cancer.  
Moreover, in an April 2005 rating action, the RO denied the 
Veteran's claim for service connection for hemorrhoids, as 
secondary to the service-connected colon cancer.  In that 
same rating action, the RO also denied the Veteran's claim 
for service connection for GERD, as secondary to the service-
connected colon cancer.    

The Board has considered the July 2004 examiner's finding 
that the Veteran was very weak.  However, weakness or fatigue 
was not directly linked to his colon cancer or treatment for 
same.  It was observed that the Veteran was clearly 
depressed, slept 20 hours a day and had essentially 
overwhelming depression.  As noted above, service connection 
and a 70 percent rating are in effect for a major depressive 
disorder and chronic sleep impairment is one of the criteria 
for a 30 percent rating under the General formula for rating 
Mental disorders.  See 38 C.F.R. § 4.130 (2009).  To the 
extent that the Veteran has any residuals from his service-
connected hemicolectomy, he is already receiving a separate 
10 percent disability rating under Diagnostic Code 7329 for 
his resection of the colon, and that rating is not on appeal.  
(Under Diagnostic Code 7329, resection of the large intestine 
with slight symptoms is rated 10 percent disabling.)   

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As noted above, the veteran failed to 
report for several VA examinations scheduled in September 
2008, December 2008 and January 2009 without good cause.  
Therefore, adjudication of this appeal is based upon the 
evidence of record.

In light of the above, the Board finds that the evidence 
reflects that the Veteran's colon cancer is in remission with 
no residual symptomatology (other than separately rated 
residuals of a hemicolectomy or resection of the colon and a 
major depressive disorder).  Because there is no medical 
evidence of additional residuals due to service-connected 
colon cancer that warrant a compensable rating, the schedular 
requirements for an initial or staged compensable rating for 
cancer of the colon, status post hemicolectomy, on and after 
August 1, 2004, have not been shown.      

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


V.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service- connected colon cancer, status post 
hemicolectomy, has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment or other such factors.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his cancer of 
the colon, status post hemicolectomy, pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).














ORDER

Entitlement to an initial or staged compensable rating for 
cancer of the colon, status post hemicolectomy (other than 
separately rated residuals of a hemicolectomy or resection of 
the colon and a major depressive disorder), on and after 
August 1, 2004, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


